Citation Nr: 0930401	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for a renal disability, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2007, the Board remanded the Veteran's claims for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is attributable 
to his active military service.

2.  The Veteran does not have hypertension that is 
attributable to his active military service or to service-
connected diabetes.

3.  The Veteran does not have a renal disability that is 
attributable to his active military service or to service-
connected diabetes.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; or that is the result of or proximately due 
to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2006).

3.  The Veteran does not have a renal disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; or that is the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a January 2003 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a December 2008 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the 
December 2008 notice letter informed the Veteran of the legal 
criteria covering claims for service connection on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in February 2009, which 
followed the January 2003 and December 2008 notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
St. Louis VA Medical Center (VAMC), De Paul Hospital, a Dr. 
F., and Barnes Hospital as treatment providers.  Available 
records from those medical treatment providers were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.  

Additionally, in March 2003, April 2003, October 2007, and 
November 2007 the Veteran was afforded VA examinations, the 
reports of which are of record.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions dated October 2007 and 
November 2007, and amended in December 2008, are sufficient 
as they are predicated on consideration of the private and VA 
medical records in the Veteran's claims file, as well as 
examination findings.  They consider the statements of the 
Veteran, and provide a rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as hypertension and 
hypertensive renal disease, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A.  Tinnitus

With respect to his claim of service connection for tinnitus, 
the Veteran contends that he experienced weapons and 
artillery fire while serving in Vietnam.  As a result of this 
in-service acoustic trauma, he asserts that he developed 
tinnitus.  The Board notes that the Veteran is competent to 
report on factual matters of which he has first-hand 
knowledge, such as symptoms of tinnitus.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  He can not testify, as he would be 
medically incompetent to do, about etiology of any disease, 
such as tinnitus.  Id. 

The Veteran's personnel records reflect his assignment to 
Headquarters & Headquarters Company (HHC) of the 20th 
Engineer Battalion (Combat).  Internet source histories of 
the 20th Engineer Battalion support the Veteran's contention 
that the military unit, at a minimum, came under enemy fire.  

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of tinnitus in service.  
The Veteran's August 1969 pre-induction examination and his 
December 1971 separation examination are silent as to any 
reported tinnitus.  The first post-service medical evidence 
regarding tinnitus is a March 2003 VA examination in regard 
to an unrelated claim for an ear disability.  The report of 
the March 2003 VA examination notes that the Veteran reported 
a history of decreased hearing and constant tinnitus dating 
back to the 1970s.  The Veteran was also noted as reporting 
that he was exposed to loud artillery and mortar fire in 
service.  

In April 2003 the Veteran was afforded a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran reported first noticing tinnitus in 2001 and that the 
Veteran was not sure as to its etiology.  The examiner noted 
that the Veteran had no significant noise exposure in the 
Army and thus concluded that any tinnitus the Veteran may be 
experiencing was not due to noise exposure in service.

Because the examiner's conclusion was based on a history that 
was inconsistent with the earlier record, the Veteran was 
afforded another VA examination in October 2007 in order to 
clarify the discrepancy in the Veteran's reported history 
with regard to noise exposure in service.  The examiner 
performed an audiological examination on the Veteran and 
noted that the Veteran reported tinnitus that varies from a 
ringing sensation and goes up and down to a steady static 
sound.  Additionally, the Veteran reported that he has 
noticed his tinnitus for twenty years.  The examiner 
identified in-service noise exposure from heavy equipment 
operation, artillery and small arms fire, and aircraft noise.  
In addition, the examiner identified post-service noise 
exposure from the Veteran's 30-year career as a fork lift 
operator.  The examiner diagnosed the Veteran with normal 
hearing bilaterally and concluded that it is not at least as 
likely as not that the Veteran's reported tinnitus is related 
to his active military service.  The examiner explained that 
because the Veteran first noticed tinnitus twenty years prior 
(fifteen years after separation from service) and that the 
Veteran currently experiences no other acoustic damage, that 
the Veteran's tinnitus is not related to his period of active 
military service.  Although the examiner did not have access 
to the Veteran's claims file at the examination, the examiner 
reviewed the claims file in December 2008 and amended the 
examination report stating, "[t]here is no mention of 
tinnitus in the Veteran's records.  Therefore, my opinion 
remains the same.  It is not at least as likely as not that 
the Veteran's tinnitus is related to his military service."

The Board finds that the October 2007 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute the Veteran's reported tinnitus 
to the Veteran's period of active military service.  The 
examiner specifically took into account the Veteran's history 
and nevertheless concluded that tinnitus was not attributable 
to military service.  Such an opinion is uncontradicted by 
other medical authority.  Thus, without competent medical 
evidence attributing the Veteran's tinnitus to his active 
military service, service connection is not warranted.  See 
38 C.F.R. § 3.304.

B.  Hypertension and Renal Disability

With regard to his claim of service connection for 
hypertension and a renal disability, in a March 2004 
statement, the Veteran contends that his hypertension and 
renal disability are attributable to his service-connected 
diabetes mellitus.  Thus, the Veteran contends that service 
connection is warranted for hypertension and a renal 
disability as either caused by or aggravated by his service-
connected diabetes mellitus.

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of hypertension or a 
renal disability in service.  The Veteran's August 1969 pre-
induction examination and his December 1971 separation 
examination reports indicate normal blood pressure and a 
normal genitourinary system.  Significantly, the Veteran has 
not contended that his hypertension and renal disability are 
directly attributable to his active military service.  Thus, 
service connection is not warranted on a direct basis.  See 
38 C.F.R. § 3.304.  

Additionally, in a March 2003 VA examination, the Veteran 
reported that he was first diagnosed with hypertension in 
1991-twenty years after his separation from active military 
service.  Significantly, the Veteran has not contended that 
his hypertension or renal disease became manifest to a 
compensable degree within one year of his separation from 
service.  Without evidence showing either within the 
presumptive period, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. § 3.309.

A review of the Veteran's post-service medical treatment 
records from the St. Louis VAMC reveals an October 1999 
finding of a renal insufficiency and a December 2002 
diagnosis of hypertension as well as ongoing treatment for 
both conditions.  In addition, the Board notes that a 
December 2002 physician's statement from the Military Order 
of the Purple Heart, the Veteran's representative, indicates 
that the Veteran had no current complications directly due to 
his diabetes mellitus.

In March 2003, the Veteran was afforded a VA examination in 
connection with these claims.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran had a history of hypertension and 
nephropathy for twelve years, and that the diagnosis of both 
conditions was made concurrently.  At the examination, the 
Veteran had blood pressure readings of 168/90, 164/92, and 
166/92.  The examiner diagnosed the Veteran with essential 
hypertension and hypertensive nephropathy.  The examiner 
opined that it is not at least as likely as not that the 
Veteran's hypertension was caused by his diabetes and that 
the Veteran's kidney disease was related to his longstanding 
hypertension and not related to his diabetes.  The examiner 
reasoned that a temporal relationship between the onset of 
the Veteran's hypertension and his diabetes is not 
concomitant-his hypertension predates his diagnosis of 
diabetes by about ten years-however, the Veteran's 
hypertension and nephropathy were diagnosed concurrently.

Because the examiner did not address the question of whether 
the Veteran's service-connected diabetes had aggravated his 
claimed disabilities, the Veteran was afforded a VA 
examination in November 2007.  In the examination report, the 
examiner noted, "I was asked to express an opinion regarding 
the likelihood that any diagnosed hypertension nor renal 
condition are related to the Veterans period of military 
service or that either condition was caused by or aggravated 
by the Veterans service connected diabetes mellitus."  The 
examiner took a detailed history from the Veteran and 
examined the Veteran.  The examiner noted that, based on the 
VA computerized patient record system, the Veteran's 
diagnosis of diabetes was loosely made upon two marginally 
elevated serum glucose level test results, neither of which 
were known to be fasting specimens, and a marginally elevated 
glycosylated hemoglobin test result.  At the examination, the 
Veteran had blood pressure readings of 142/74, 136/74, and 
136/70.  The examiner diagnosed the Veteran with essential 
hypertension and borderline renal insufficiency with no 
evidence of protein losing nephropathy.  Regarding 
hypertension, the examiner opined that it is less likely than 
not that the Veteran's diabetes has any bearing on the 
Veterans hypertension.  The examiner reasoned that it is more 
likely than not that these are two separate pathophysiologic 
entities.  Thus, in answer to the question of whether the 
Veteran's diabetes had aggravated his hypertension, the 
examiner answered in the negative.  Regarding a renal 
disability, the examiner opined that it is less likely than 
not that the Veteran's renal insufficiency is related to his 
diabetes.  The examiner reasoned that it is more likely than 
not that his borderline renal insufficiency is due to his 
long-standing hypertension.  Thus, in answer to the question 
of whether the Veteran's diabetes has aggravated his renal 
disability, the examiner answered in the negative.  Although 
the examiner did not have access to the Veteran's claims file 
at the examination, the examiner reviewed the claims file in 
December 2008 and amended the examination report indicating 
that his opinion had not changed.

The Board finds that the November 2007 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not relate the Veteran's hypertension or 
renal disability to his service-connected diabetes mellitus.  
The examiner did not find that the Veteran's claimed 
disabilities were either caused by or aggravated by the 
Veteran's service-connected diabetes.  Thus, without 
competent medical evidence attributing the Veteran's 
hypertension or renal disability to a service-connected 
disability, service connection on a secondary basis is not 
warranted.  See 38 C.F.R. § 3.310.

C.  Conclusion

While the Board does not doubt the sincerity of the Veteran's 
belief that service connection is warranted for tinnitus, 
hypertension, and a renal disability, as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA 
examiners clearly took into account the Veteran's complaints 
and contentions and arrived at medical conclusions contrary 
to the Veteran's claims.  The Board relies on the examiner's 
opinions because of their expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for tinnitus, hypertension, and a renal 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a renal disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


